         CASE 0:18-cv-01776-JRT-HB Doc. 668 Filed 01/28/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

 IN RE PORK ANTITRUST                             No. 0:18-cv-01776-JRT-HB
 LITIGATION

                                              DEFENDANT SMITHFIELD FOODS,
 This Document Relates To: All Actions        INC.’S NOTICE OF WITHDRAWAL
                                              OF MOTION FOR PROTECTIVE
                                              ORDER REGARDING PLAINTIFFS’
                                              NON-PARTY SUBPOENA TO
                                              VERIZON WIRELESS


      On January 23, 2021, Defendant Smithfield Foods, Inc. (“Smithfield”) filed a

Motion for Protective Order Regarding Plaintiffs’ Non-Party Subpoena to Verizon

Wireless (ECF No. 651) (“Motion”). The parties have reached an agreement that

resolves the issues raised in the Motion, and the Court has entered an Order on the

parties’ Stipulation Regarding Plaintiffs’ Non-Party Subpoenas to Communications

Carriers (ECF No. 667). Accordingly, Smithfield hereby withdraws its Motion.
       CASE 0:18-cv-01776-JRT-HB Doc. 668 Filed 01/28/21 Page 2 of 2




Dated: January 28, 2021                  /s/ Brian Robison
                                         Brian Robison (pro hac vice)
                                         GIBSON, DUNN & CRUTCHER LLP
                                         2001 Ross Avenue, Suite 2100
                                         Dallas, TX 75201-6912
                                         (214) 698-3370
                                         brobison@gibsondunn.com

                                         Richard Parker (pro hac vice)
                                         Josh Lipton (pro hac vice)
                                         GIBSON, DUNN & CRUTCHER LLP
                                         1050 Connecticut Avenue, N.W.
                                         Washington, D.C. 20036-5306
                                         (202) 955-8500
                                         rparker@gibsondunn.com
                                         jlipton@gibsondunn.com

                                         John A. Cotter (134296)
                                         John A. Kvinge (0392303)
                                         LARKIN HOFFMAN DALY &
                                         LINDGREN LTD.
                                         8300 Norman Center Drive, Suite 1000
                                         Minneapolis, MN 55427-1060
                                         (952) 896-3340
                                         jcotter@larkinhoffman.com
                                         jkvinge@larkinhoffman.com

                                         Counsel for Smithfield Foods, Inc.




                                     2
